DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a polymer composition, classified in C08L23/286.
II. Claims 10-20, drawn to a multilayer hose, classified in F16L11/08.cpc.

3.  The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as an additive in a composition for making vinyl siding or vinyl window frames (Abstract of US 5,087,669) and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
They require different areas of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4. This application contains claims directed to the following patentably distinct species the inner tube of the hose and a cover layer of the hose. The species are independent or distinct because said inner tube and cover layer are located in different parts of the multilayer hose, present different layers in said multilayer structure and are in contact with different media, thereby requiring different properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  they require different areas of search depending on the specific other layers and media in contact.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.  During a telephone conversation with David Cate on April 25, 2022 a provisional election was made without traverse to prosecute the invention of Group II related to hose with cover layer of the hose being elected species, i.e. claims 10-17, 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9, 18, 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention and species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 10-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al (US 2002/0042464) in view of Speidel et al (US 2018/0264771) and Tuller et al (US 4,322,480).

7.  Barclay et al discloses a hose ([0029]) comprising a cured composition ([0030]) formed by curing a curable composition comprising:
A) 100 pbw of a chlorinated polyethylene (Abstract, [0009]);
B) 1-50 pbw of other polymers ([0015]);
C) organic peroxide curing system, specifically, 1-5 phr of α, α’-bis (tert-butylperoxy)diisopropylebenzene ([0024], as to instant claim 14) in combination with 2-15 phr of trimethylolpropane trimethacrylate ([0027], as to instant claims 14, 15).
8.  The composition further comprises fillers ([0018]).

9.  As to instant claim 12, Barclay et al does not mention the presence of free sulfur, and thereby the composition appears to be free from the free sulfur.

10. Though Barclay et al discloses the hoses comprising said composition, Barclay et al does not explicitly recite the structure of the hose, i.e. the hose comprising an inner tube, a reinforcement layer and a cover layer, wherein the chlorinated polyethylene-based composition is used as a cover layer; and further does not recite the additional polymers component B) comprising oxidized high density polyethylene.

11. However,
1) Speidel et al discloses a hose comprising:
 - an inner tube comprising a nitrile rubber ([0015], as to instant claim 19), 
 - a reinforcement layer comprising polyester or polyamide ([0034]) and further
 - a cover layer comprising chlorinated polyethylene (Abstract, [0013], [0014]).
Thus, Speidel et al explicitly teaches the hoses having multilayered structures including an inner tube, a polyamide-based reinforcement layer and further chlorinated polyethylene-based cover layer in contact with the polyamide-based reinforcement layer.

2) Tuller et al discloses a multi-layered laminate structure comprising a polyamide layer and a layer comprising a combination of polyethylene and 0.1-20%wt of oxidized high density polyethylene (Abstract, col. 1, lines 35-38, claim 1, as to instant claims 10, 17), wherein Tuller et al  explicitly teaches that addition of the oxidized high density polyethylene to polyethylene-based layer increases adhesion of said polyethylene-based layer to the polyamide layer (col. 6, lines 25-28; col. 7, lines 1-3).
Thus, Tuller et al explicitly teaches that addition of minor amount of oxidized high density polyethylene to polyethylene-based layers improves adhesion to polyamide-based layers.

12.  Since i) Barclay et al discloses the hose comprising the cured composition based on chlorinated polyethylene in combination with other polymers, but does not explicitly recite the structure of the hose, i.e. the hose comprising an inner tube, a reinforcement layer and a cover layer, wherein the chlorinated polyethylene-based composition is used as a cover layer; and further does not recite the additional polymers comprising oxidized high density polyethylene;
ii) Speidel et al teaches the hoses having multilayered structures including an inner tube, a polyamide-based reinforcement layer and further chlorinated polyethylene-based cover layer in contact with the polyamide- based reinforcement layer; and
iii) Tuller et al explicitly teaches that addition of minor amount of oxidized high density polyethylene to polyethylene-based layers improves adhesion to polyamide-based layers,
therefore, based on the combined teachings of Barclay et al, Speidel et al and Tuller et al, it would have been obvious to a one of ordinary skill in the art to form, or obvious to try to form, the hose of Barclay et al comprising an inner tube, a polyamide-based reinforcement layer and the chlorinated polyethylene-based cover layer, as taught by  Speidel et al, and further include, or obvious to try to include the oxidized high density polyethylene as the additional polymer B), in amount of 1-50 pbw or 0.1-20%wt, into the composition forming the outer layer of the  hose of Barclay et al in view of  Speidel et al, so to improve the adhesion of the chlorinated polyethylene-based cover layer to the polyamide-based reinforcement layer of the hose as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

13.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amount of added oxidized high density polyethylene as the component B) (1-50 pbw of other polymers, as cited by Barclay et al) in the composition of Barclay et al in view of  Speidel et al and Tuller et al, so to produce the final composition having a desired combination of properties, such as strength, but also a desired level of adhesion as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

14. Since the composition forming the cover layer of Barclay et al in view of  Speidel et al and Tuller et al is substantially the same as that claimed in instant invention, therefore, said composition would be reasonably expected to have properties, including DIN abrasion resistance (as to instant claim 11), that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al (US 2002/0042464) in view of Speidel et al (US 2018/0264771) and Tuller et al (US 4,322,480), in further view of Tsunenishi  (US 2018/0127570).

16. The discussion with respect to Barclay et al (US 2002/0042464) in view of Speidel et al (US 2018/0264771) and Tuller et al (US 4,322,480), set forth in paragraphs 6-14 above, is incorporated here by reference.

17. Though Barclay et al in view of Speidel et al and Tuller et al do not recite the composition for the cover layer further comprising antimony trioxide,
Tsunenishi discloses a hose comprising an inner tube, a reinforcement layer and an outer layer ([0183]-[0188]), wherein the outer surface layer ([0143]) comprises a composition comprising a chlorinated polyethylene and further an antimony trioxide capable of stabilizing flame retardance ([0129], [0130]).

18. Since addition of antimony trioxide to outer/cover layers of multi-layer hoses to improve flame retardance of said hoses is taught in the art, as shown by Tsunenishi, therefore, based on the combined teachings of Tsunenishi and Barclay et al in view of Speidel et al and Tuller et al , it would have been obvious to a one of ordinary skill in the art to include, at least partially, antimony trioxide into the composition for forming the cover layer of the hose of Barclay et al in view of Speidel et al and Tuller et al, so to further improve flame retardant properties of the hose of Barclay et al in view of Speidel et al and Tuller et al, as taught by Tsunenishi, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

18. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al (US 2002/0042464) in view of Speidel et al (US 2018/0264771) and Tuller et al (US 4,322,480), in further view of Goossens (US 2006/0100328).

19. The discussion with respect to Barclay et al (US 2002/0042464) in view of Speidel et al (US 2018/0264771) and Tuller et al (US 4,322,480), set forth in paragraphs 6-14 above, is incorporated here by reference.

17. Though Barclay et al in view of Speidel et al and Tuller et al recite the inner tube comprising nitrile rubber ([0015] of Speidel et al), Barclay et al in view of Speidel et al and Tuller et al do not explicitly recite said nitrile rubber being nitrile-butadiene rubber.

18. However, Goossens discloses a hose comprising an inner tube, a reinforcement member and an outer cover ([0014]), wherein the inner tube comprises nitrile rubber, specifically nitrile-butadiene rubber due to high strength and heat resistance ([0019], claim 28, 6).

19. Since nitrile-butadiene rubber is taught in the art as being used for making inner tube of hoses, as shown by Goossens, therefore, based on the combined teachings of Goossens and Barclay et al in view of Speidel et al and Tuller et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, the nitrile-butadiene rubber as the nitrile rubber for making inner tube of the hose of Barclay et al in view of Speidel et al and Tuller et al , so to further improve strength and heat resistance of the hose of Barclay et al in view of Speidel et al and Tuller et al, as taught by Goossens, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 


	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0126031 is related to hose comprising an inner tube, a reinforcement layer and an outer cover layer comprising chlorinated polyethylene.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764